FILED
                           NOT FOR PUBLICATION
                                                                            MAR 08 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROBERT JOSEPH PILGRIM,                           No.   16-15963

              Petitioner-Appellant,              D.C. No. 2:15-cv-00856-DGC

 v.
                                                 MEMORANDUM*
ATTORNEY GENERAL OF THE STATE
OF ARIZONA; CHARLES RYAN,

              Respondents-Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted August 15, 2017**
                             San Francisco, California

Before: O’SCANNLAIN and RAWLINSON, Circuit Judges, and EZRA,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
      Petitioner Robert Joseph Pilgrim (Pilgrim) appeals the district court’s

dismissal of his federal habeas petition as untimely. Pilgrim asserts that he was

entitled to equitable tolling of the statute of limitations because his mental

impairments precluded him from timely filing his petition. Pilgrim also maintains

that the district court abused its discretion in failing to conduct an evidentiary

hearing and in failing to order production of his medical and psychiatric records in

order to properly assess his equitable tolling claim.

      Pilgrim was not entitled to equitable tolling because he did not demonstrate

“a mental impairment so severe that [he] was unable personally either to

understand the need to timely file or prepare a habeas petition, and that impairment

made it impossible under the totality of the circumstances to meet the filing

deadline despite [his] diligence.” Bills v. Clark, 628 F.3d 1092, 1093 (9th Cir.

2010). In the district court, Pilgrim vaguely asserted that he suffered from

delusions, manic depression, schizophrenia, and paranoia that “hindered and

delayed” timely filing of his federal habeas petition. However, he did not

sufficiently demonstrate that his impairments were the “but-for cause of any

delay.” Id. at 1100. The record also reflects that Pilgrim’s mental condition was

not an impediment to seeking post-conviction relief in state court or in pursuing

various forms of relief in federal court. In light of his court filings, Pilgrim failed


                                            2
to establish that he was incapable of timely filing his federal habeas petition due to

any mental impairment. See Yow Ming Yeh v. Martel, 751 F.3d 1075, 1078 (9th

Cir. 2014) (explaining that the petitioner’s ability to file state habeas petitions and

seek various forms of relief “refute[s] a claim of impairment so debilitating that

[the petitioner] could not rationally or factually understand the meaning of a

deadline”) (citation and internal quotation marks omitted).

      The district court did not abuse its discretion in denying Pilgrim’s motions

for an evidentiary hearing and for production of documents.1 “A habeas petitioner

. . . should receive an evidentiary hearing when he makes a good-faith allegation

that would, if true, entitle him to equitable tolling. . . .” Roy v. Lampert, 465 F.3d
964, 969 (9th Cir. 2006), as amended (citation and internal quotation marks

omitted) (emphasis in the original). Pilgrim’s bare allegations of a mental

impairment did not warrant an evidentiary hearing under this standard. Pilgrim

also never demonstrated that an order from the district court was necessary to

compel production of his own mental health records, particularly as it was




      1
         The magistrate judge recommended denial of Pilgrim’s pleading “entitled
motion for an evidentiary hearing,” and referred to Pilgrim’s motion filed at
Docket # 29. The pro se motion referenced by the magistrate judge included a
request for medical records.
                                            3
Pilgrim’s burden to support his equitable tolling claim and to explain the nature of

his mental impairment. See Rudin v. Myles, 781 F.3d 1043, 1055 (9th Cir. 2015).

      AFFIRMED.




                                          4